DETAILED ACTION
This action is in response to communications filed 8/20/2018:
Claims 1-12 and 14-16 are pending
Claim 13 is cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-12 and 14-16 are objected to because of the following informalities:
Claim 10 should recite “…a test back sound signal at a back of a mobile device…”
Claim 11 should recite “…a test left sound signal at a left of the mobile device…”
Claim 12 should recite “…a test right sound signal at a right of the mobile device…”
Claim 14 should recite “…a test back sound signal at a back of a mobile device…”
Claim 15 should recite “…a test left sound signal at a left of the mobile device…”
Claim 16 should recite “…a test right sound signal at a right of the mobile device…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the back-to-front transfer function".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 recite the limitation "the back-to-front transfer function             
                
                    
                        H
                    
                    
                        21
                    
                
            
        ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the back-to-front transfer function".  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16 recite the limitation "the back-to-front transfer function             
                
                    
                        H
                    
                    
                        21
                    
                
            
        ".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-12 and 14-16 are allowed upon overcoming the above objection(s) and rejection(s).
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art or combination thereof fails to disclose and make obvious the invention as a whole.
Visser et al (US20130315402, cited in IDS filed 9/26/2018, hereinafter “Visser”) teaches a computer-implemented method (abstract, method), comprising: 
receiving a plurality of audio signals from a plurality of microphones of a mobile device, each audio signal in the plurality of audio signals being generated by a respective microphone in the plurality 
selecting one or more first microphones from among the plurality of microphones to generate a front audio signal m1 (Fig. 1, front microphone 104a); 
selecting one or more second microphones from among the plurality of microphones to generate a back audio signal m2 (Fig. 1, back microphone 104d); 
removing a first audio signal portion from the front audio signal m1 to generate a modified front audio signal Sf, the first audio signal portion being determined based at least in part on the back audio signal m2 (¶90, various beamforming techniques can be applied to the captured sound signals in order to provide a stereo effect; Fig. 23, plurality of microphone signals are captured and combined through filters to arrive at a plurality of channels [for stereo effect]); 
using a first spatially filtered audio signal b1, formed by applying a first spatial filter to two or more audio signals of two or more third microphones in the plurality of audio signals to remove a second audio signal portion from the modified front audio signal Sf to generate a right-front audio signal R (¶102, various beams are combined to result in surround channels [i.e. front left or front right]; Fig. 23, plurality of microphone signals are captured and combined through spatial filters to arrive at a plurality of channels [for stereo effect]); and 
using a second spatially filtered audio signal b2 formed by applying a second spatial filter to two or more audio signals of two or more fourth microphones in the plurality of audio signals to remove a third audio signal portion from the modified front audio signal Sf to generate a left-front audio signal L (¶102, various beams are combined to result in surround channels [i.e. front left or front right]; Fig. 23, plurality of microphone signals are captured and combined through spatial filters to arrive at a plurality of channels [for stereo effect]), 
21(z) to the back audio signal m2, the back-to-front transfer function H21(z) being determined beforehand on the basis of A) a first front response audio signal m1' generated by the one or more first microphones in response to a test back sound emitted by a test back sound source and B) a first back response audio signal m2' generated by the one or more second microphones in response to the test back sound emitted by the test back sound source.
Chen et al (US20160066117, hereinafter “Chen”) teaches wherein the first audio signal portion is obtained by applying a back-to-front transfer function H21(z) to the back audio signal m2 (¶63-81, Fig. 2, a time difference of arrival is used to determine a sound’s direction relative to the mobile device),
Chen fails to explicitly teach the back-to-front transfer function H21(z) being determined beforehand on the basis of A) a first front response audio signal m1' generated by the one or more first microphones in response to a test back sound emitted by a test back sound source and B) a first back response audio signal m2' generated by the one or more second microphones in response to the test back sound emitted by the test back sound source.
Maher et al (US20130216071, hereinafter “Maher”) teaches a speaker calibration system (abstract). Maher shows in Fig. 2 that the system works by outputting a test tone from a speaker wherein nearby microphones would pick up said test tone. ¶24-27 teaches reiterating the test for each microphone placement. The results are used to make adjustments to the audio output based on the determined equalization parameters. Fig. 3 shows a mobile device with plurality of microphones in order to capture the test tone generated by the speaker. However, Maher does not explicitly teach generating the test tone from the rear/back of the device (e.g. test back sound emitted by a test back sound source). Maher also does not explicitly teach generating a first front response and a first back response and using these two responses to generate a back-to-front transfer function H21(z) which is f. It does not appear obvious to modify Maher in order to generate a test back sound without using the teachings of this application.
Regarding claims 10 and 14, they recite partial features of claim 1. Specifically, these two claims are aimed at the generation of the transfer function feature recited in claim 1. As stated above, it does not appear obvious to modify Maher in order to generate a test back sound without using the teachings of this application.
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QIN ZHU/Primary Examiner, Art Unit 2651